Citation Nr: 0927294	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-38 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2006, a statement of the 
case was issued in November 2006, and a substantive appeal 
was received in December 2006.  The Veteran testified at a 
hearing before the Board in May 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).

The statement of the case was issued to the Veteran in 
November 2006.  He was advised, among other things, that he 
had 60 days to submit additional information.  Since the 
issuance of the statement of the case and prior to transfer 
of the case to the Board, the Veteran submitted additional 
evidence, including VA treatment records.  The Board's review 
of the claims file fails to show any supplemental statement 
of the case issued after receipt of the additional evidence.  
In other words, the record does not show that the RO has 
reviewed the new evidence and issued a supplemental statement 
of the case as contemplated by regulation.  Under the 
circumstances, this matter must be returned to the RO for 
review of the additional evidence.  

Additionally, although the Veteran was provided with VCAA 
notice in February 2005, the notice included no information 
on disability ratings and effective dates.  

At the hearing on appeal, the Veteran indicated that his 
disabilities had worsened since his last examination.  He 
testified that he could not pick up objects weighing more 
than five pounds.  He also indicated that his hearing loss 
affected his ability to do his work and that his work 
environment was too noisy to use hearing aids.  In Martinak 
v. Nicholson, 21 Vet App. 447 (2007), the Court found that, 
in light of VA's Fast Letter No. 07-10 (April 24, 2007), 
audiologists must describe the effects on occupational 
functioning and daily activities so that it can be determined 
if an extraschedular evaluation may be assigned.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice 
pertaining to his claim, which satisfies 
the requirements of the Court's holding in 
Dingess/Hartman, including notice of 
disability ratings and effective dates.  

2.  The Veteran should be afforded 
examinations to determine the current 
level of disability associated with his 
lumbosacral disability and his hearing 
loss and tinnitus.  The examiners should 
specifically address the impact of his 
service-connected disabilities on his 
ability to work, to include consideration 
of the provisions VA's Fast Letter No. 07-
10 (April 24, 2007).  The Veteran's claims 
folder should be made available to the 
examiners for study in the case.  

3.  The RO should review the expanded 
record, to include all evidence received 
since the November 2006 statement of the 
case, and determine if entitlement to TDIU 
is warranted.  The Veteran should be 
furnished an SSOC and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


